Motion Granted in Part; Abatement Order filed May 29, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-01142-CV
                                   ____________

                    ALTOM TRANSPORT, INC., Appellant

                                         V.

 MANUEL LOPEZ AND NINA LOPEZ INDIVIDUALLY AND MANUEL
    LOPEZ AS ADMINISTRATOR OF THE ESTATE OF CHRISTINA
              MARIE LOPEZ, DECEASED, Appellees


                       On Appeal from the Probate Court
                           Galveston County, Texas
                        Trial Court Cause No. 73804-A

                            ABATEMENT ORDER

      On May 23, 2014, appellant filed a motion to extend time to file its brief
stating that the parties are in the final stages of settlement discussions. Appellant
seeks additional time to work on the structure and funding of the settlement.
Accordingly, we issue the following order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until June 30, 2014. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM